Fourth Court of Appeals
                                 San Antonio, Texas
                                         July 27, 2018

                                     No. 04-18-00317-CV

                                    Teresa M. FAYETTE,
                                          Appellant

                                              v.

                             Luciano REYES and ABC Trucking,
                                        Appellees

                  From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CI04948
                        Honorable Michael E. Mery, Judge Presiding


                                        ORDER
        On July 26, 2018, counsel for Appellant moved this court to substitute Mark Anthony
Sanchez as counsel of record and grant a motion to withdraw by Augusto A. Guerra. See TEX. R.
APP. P. 6.5(d). Counsels’ motions are GRANTED. We respectfully remind Augusto A. Guerra
that withdrawing counsel must comply with Rule 6.5(b).
       We DIRECT the clerk of this court to update this court’s records accordingly.


                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court